DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US 2019/0235202 A1) in view of TORIUMI et al. (US 2022/0086316 A1).

As of Claim 1: Smyth teaches in Figs. 1-3 a camera module (100 and ¶¶0035-0036) comprising: a first assembly comprising a first optical path conversion unit (first prism 104) and a lens module (102 and ¶0036); a second assembly comprising a second optical path conversion unit configured to refract or reflect light emitted from the lens module (second prism 106), the second assembly being configured to be coupled to the first assembly; and a third assembly comprising an image sensor (108) configured to convert light incident through the second optical path conversion unit into an electrical signal (¶¶0035-0036).  
Smyth does not explicitly teach “a second optical path conversion unit configured to refract or reflect light emitted from the lens module in a direction intersecting an optical axis of the lens module " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by TORIUMI. In particular, TORIUMI teaches a second optical path conversion unit configured to refract or reflect light emitted from the lens module in a direction intersecting an optical axis of the lens module (i.e., see ¶0029,0039-0042) as recited in present claimed invention.
In view of the above, having the system of Smyth and given the well-established teaching of TORIUMI, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Smyth as taught by TORIUMI, since TORIUMI state that such modification would provide an imaging system with a compact size along the incident optical axis, incorporating the imaging optical systems, and an imaging apparatus incorporating such an imaging system (TORIUMI ¶0006)

 	As of Claim 2: Smyth in view of TORIUMI further teaches first assembly comprises a first bonding portion bonded to the second assembly, and the second assembly comprises a second bonding portion bonded to the first bonding portion (TORIUMI ¶¶0058-0059).  

 	As of Claim 3: Smyth in view of TORIUMI further teaches a bonding member configured to bond the first bonding portion to the second bonding portion (TORIUMI ¶¶0058-0059).  
 
 	As of Claim 4: Smyth in view of TORIUMI further teaches the second bonding portion and the first bonding portion have different sizes (TORIUMI ¶¶0058-0059).  
  
 	As of Claim 5: Smyth in view of TORIUMI further teaches a groove accommodating an adhesive is disposed in one or both of the first bonding portion and the second bonding portion (TORIUMI ¶¶0058-0059).  
 
 	As of Claim 6: Smyth in view of TORIUMI further teaches the second assembly comprises a first bonding portion bonded to the third assembly, and the third assembly comprises a second bonding portion bonded to the first bonding portion (TORIUMI ¶¶0058-0059).  
 
 	As of Claim 7: Smyth in view of TORIUMI further teaches a bonding member configured to bond the first bonding portion to the second bonding portion (TORIUMI ¶¶0058-0059).  

 	As of Claim 8: Smyth in view of TORIUMI further teaches the first bonding portion and the second bonding portion have different sizes (TORIUMI ¶¶0058-0059).  

 	As of Claim 9: Smyth in view of TORIUMI further teaches a groove accommodating an adhesive is disposed in one or both of the first bonding portion and the second bonding portion (Smyth ¶¶0052,0058,0059. Note the recessed portions 35e and 35f are grooves).  

 	As of Claim 10: Smyth in view of TORIUMI further teaches a shielding member configured to protect two or more of the first assembly, the second assembly, and the third assembly from harmful electromagnetic waves (Smyth ¶¶0054,0125,0126).
  
 	As of Claim 11:  Smyth teaches in Figs. 1-3 a camera module (100 and ¶¶0035-0036) comprising: a first assembly comprising a first optical path conversion unit (first prism 104) and a first lens module; a second assembly comprising a second lens module and a second optical path conversion unit configured to refract or reflect light incident (second prism 106) through the first lens module (102 and ¶0036), the second assembly being configured to be coupled to the first assembly; and a third assembly comprising an image sensor configured to convert light incident through the second assembly into an electrical signal (Smyth ¶¶0035-0036).  
Smyth does not explicitly teach “a second lens module and a second optical path conversion unit configured to refract or reflect light incident through the first lens module in a direction intersecting a first optical axis of the first lens module" as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by TORIUMI. In particular, TORIUMI teaches a second lens module and a second optical path conversion unit configured to refract or reflect light incident through the first lens module in a direction intersecting a first optical axis of the first lens module (i.e., see ¶0029,0039-0042) as recited in present claimed invention.
In view of the above, having the system of Smyth and given the well-established teaching of TORIUMI, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Smyth as taught by TORIUMI, since TORIUMI state that such modification would provide an imaging system with a compact size along the incident optical axis, incorporating the imaging optical systems, and an imaging apparatus incorporating such an imaging system (TORIUMI ¶0006).

 	As of Claim 12: Smyth in view of TORIUMI further teaches a shielding member (Smyth ¶¶0054,0125,0126)configured to protect two or more of the first assembly, the second assembly, and the third assembly from harmful electromagnetic waves (Smyth ¶¶0054,0125,0126).  

 	As of Claim 13: Smyth teaches in Figs. 1-3 a camera module (100 and ¶¶0035-0036,0042)  comprising: a first opening configured to receive light along a first optical axis and comprising a lens module defining a second optical axis and a first converter (first prism 104 and ¶¶0035-0036. Also 0039) configured to direct the light received along the first optical axis to the second optical axis; a second opening configured to receive light along the second optical axis that has passed through the lens module and comprising a second converter configured to direct the light received along the second optical axis to a third optical axis (second prism 106); and 24013057.2240 a third housing having a third opening configured to receive light along the third optical axis and comprising an image sensor configured to receive the light received along the third optical axis (¶¶0035-0040).
   	 Smyth does not explicitly teach “a first housing having a first opening ;a second housing having a second opening;  a third housing having a third opening " as recited in present claimed invention.
 	However, the above-mentioned claimed features are well-known in the art as evidenced by TORIUMI. In particular, TORIUMI teaches a first housing having a first opening ;a second housing having a second opening;  a third housing having a third opening (i.e., see ¶¶0117,0127) as recited in present claimed invention.
 	In view of the above, having the system of Smyth and given the well-established teaching of TORIUMI, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Smyth as taught by TORIUMI, since TORIUMI state that such modification would provide protection from the surrounding parts.

 	As of Claim 14:  Smyth in view of TORIUMI further teaches the first housing has a fourth opening, and the first housing and the second housing are bonded together such that the fourth opening is adjacent to the second opening (TORIUMI ¶¶0057,0127).  

 	As of Claim 15: Smyth in view of TORIUMI further teaches the second housing has a fifth opening, and the second housing and the third housing are bonded together such that the fifth opening is adjacent to the third opening (TORIUMI ¶¶0057,0127).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697